Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 Commission file number 001-12215 Quest Diagnostics Incorporated 1290 Wall Street West Lyndhurst, NJ 07071 (201) 393-5000 Delaware (State of Incorporation) 16-1387862 (I.R.S. Employer Identification Number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No _ X _ As of July 26, 2007, there were 193,141,675 outstanding shares of the registrants common stock, $.01 par value. PART I - FINANCIAL INFORMATION Item 1. Financial Statements Page Index to consolidated financial statements filed as part of this report: Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2007 and 2006 2 Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 4 Notes to Consolidated Financial Statements 5 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations Managements Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk See Item 2. Managements Discussion and Analysis of Financial Condition 38 and Results of Operations Item 4. Controls and Procedures Controls and Procedures 38 1 QUEST DIAGNOSTICS INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (unaudited) (in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Net revenues $ 1,641,156 $ 1,583,082 $ 3,167,364 $ 3,136,187 Operating costs and expenses: Cost of services 968,742 926,697 1,900,527 1,842,857 Selling, general and administrative 395,105 357,862 779,898 706,376 Amortization of intangible assets 5,350 2,257 9,810 4,595 Other operating (income) expense, net (450 ) (1,060 ) 3,850 26,315 Total operating costs and expenses 1,368,747 1,285,756 2,694,085 2,580,143 Operating income 272,409 297,326 473,279 556,044 Other income (expense): Interest expense, net (39,158 ) (22,633 ) (65,685 ) (46,126 ) Minority share of income (6,353 ) (5,850 ) (12,483 ) (11,258 ) Equity earnings in unconsolidated joint ventures 6,597 6,632 13,501 14,644 Other income (expense), net 337 (12,686 ) 2,345 4,754 Total non-operating expenses, net (38,577 ) (34,537 ) (62,322 ) (37,986 ) Income from continuing operations before taxes 233,832 262,789 410,957 518,058 Income tax expense 91,853 106,828 161,463 207,494 Income from continuing operations 141,979 155,961 249,494 310,564 Loss from discontinued operations, net of taxes (647 ) (23,984 ) (2,269 ) (33,951 ) Net income $ 141,332 $ 131,977 $ 247,225 $ 276,613 Earnings per common share - basic: Income from continuing operations $ 0.74 $ 0.79 $ 1.29 $ 1.57 Loss from discontinued operations - (0.12 ) (0.01 ) (0.17 ) Net income $ 0.74 $ 0.67 $ 1.28 $ 1.40 Earnings per common share - diluted: Income from continuing operations $ 0.73 $ 0.78 $ 1.28 $ 1.55 Loss from discontinued operations - (0.12 ) (0.01 ) (0.17 ) Net income $ 0.73 $ 0.66 $ 1.27 $ 1.38 Weighted average common shares outstanding: Basic 192,651 198,013 193,015 198,204 Diluted 194,476 200,586 194,870 200,810 Dividends per common share $ 0.10 $ 0.10 $ 0.20 $ 0.20 The accompanying notes are an integral part of these statements. 2 QUEST DIAGNOSTICS INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2006 (unaudited) (in thousands, except per share data) June 30, December 31, Assets Current assets: Cash and cash equivalents $ 122,298 $ 149,640 Accounts receivable, net of allowance for doubtful accounts of $224,296 and $205,086 at June 30, 2007 and December 31, 2006, respectively 973,068 774,414 Inventories 96,839 78,564 Deferred income taxes 135,806 120,540 Prepaid expenses and other current assets 87,190 67,860 Total current assets 1,415,201 1,191,018 Property, plant and equipment, net 888,874 752,357 Goodwill, net 5,127,982 3,391,046 Intangible assets, net 901,510 193,346 Other assets 160,466 133,715 Total assets $ 8,494,033 $ 5,661,482 Liabilities and Stockholders Equity Current liabilities: Accounts payable and accrued expenses $ 792,449 $ 833,996 Short-term borrowings and current portion of long-term debt 367,103 316,874 Total current liabilities 1,159,552 1,150,870 Long-term debt 3,545,043 1,239,105 Other liabilities 600,111 252,336 Stockholders equity: Common stock, par value $0.01 per share; 600,000 shares authorized at both June 30, 2007 and December 31, 2006; 213,741 and 213,755 issued at June 30, 2007 and December 31, 2006, respectively 2,137 2,138 Additional paid-in capital 2,197,013 2,185,073 Retained earnings 2,003,795 1,800,255 Accumulated other comprehensive income (loss) 5,114 (65 ) Treasury stock, at cost; 20,754 and 19,806 shares at June 30, 2007 and December 31, 2006, respectively (1,018,732 ) (968,230 ) Total stockholders equity 3,189,327 3,019,171 Total liabilities and stockholders equity $ 8,494,033 $ 5,661,482 The accompanying notes are an integral part of these statements. 3 QUEST DIAGNOSTICS INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (unaudited) (in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income $ 247,225 $ 276,613 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 105,233 98,620 Provision for doubtful accounts 138,725 123,773 Stock-based compensation expense 31,608 39,489 Provision for restructuring and other special charges - 53,061 Deferred income tax provision (benefit) 7,680 (40,185 ) Minority share of income 12,483 11,258 Excess tax benefits from stock-based compensation arrangements (5,576 ) (25,533 ) Other, net 539 (1,866 ) Changes in operating assets and liabilities: Accounts receivable (185,462 ) (191,144 ) Accounts payable and accrued expenses (68,214 ) 28,458 Integration, settlement and other special charges (5,163 ) (408 ) Income taxes payable 5,697 49,553 Other assets and liabilities, net (4,429 ) (10,578 ) Net cash provided by operating activities 280,346 411,111 Cash flows from investing activities: Business acquisitions, net of cash acquired (1,479,439 ) (1,042 ) Capital expenditures (89,332 ) (88,144 ) (Increase) decrease in investments and other assets (6,488 ) 13,492 Net cash used in investing activities (1,575,259 ) (75,694 ) Cash flows from financing activities: Proceeds from borrowings 3,670,995 - Repayments of debt (2,247,838 ) (60,085 ) Purchases of treasury stock (105,000 ) (253,975 ) Dividends paid (38,662 ) (37,686 ) Exercise of stock options 27,260 73,303 Excess tax benefits from stock-based compensation arrangements 5,576 25,533 Decrease in book overdrafts (18,427 ) (13,715 ) Financing costs paid (16,997 ) (728 ) Distributions to minority partners (9,336 ) (9,515 ) Net cash provided by (used in) financing activities 1,267,571 (276,868 ) Net change in cash and cash equivalents (27,342 ) 58,549 Cash and cash equivalents, beginning of period 149,640 92,130 Cash and cash equivalents, end of period $ 122,298 $ 150,679 The accompanying notes are an integral part of these statements. 4 QUEST DIAGNOSTICS INCORPORATED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (in thousands, unless otherwise indicated) (unaudited) 1. BASIS OF PRESENTATION Background Quest Diagnostics Incorporated and its subsidiaries (Quest Diagnostics or the Company) is the largest clinical laboratory testing business in the United States, providing insights that enable physicians and other healthcare professionals to make decisions to improve health. The Company is the leading provider of esoteric testing, including gene-based testing, the leading provider of anatomic pathology services, including dermatopathology, and the leading provider of testing for drugs of abuse. The Company is also a leading provider of testing for clinical trials, and risk assessment services for the life insurance industry. Quest Diagnostics offers patients and physicians the broadest access to diagnostic laboratory services through our nationwide network of laboratories and our own patient service centers. Additionally, the Company provides interpretive consultation through the largest medical and scientific staff in the industry, with approximately 900 M.D.s and Ph.D.s and empowers healthcare organizations and clinicians with state-of-the-art information technology solutions that can improve patient care and medical practice. Basis of Presentation The interim consolidated financial statements reflect all adjustments, which in the opinion of management are necessary for a fair statement of financial condition and results of operations for the periods presented. Except as otherwise disclosed, all such adjustments are of a normal recurring nature. The interim consolidated financial statements have been compiled without audit. Operating results for the interim periods are not necessarily indicative of the results that may be expected for the full year. These interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Companys 2006 Annual Report on Form 10-K. During the third quarter of 2006, the Company completed its wind down of NID, a test kit manufacturing subsidiary, and classified the operations of NID as discontinued operations. The accompanying consolidated statements of operations and related disclosures have been prepared to report the results of NID as discontinued operations for all periods presented. See Note 9 for a further discussion of discontinued operations. Earnings Per Share Basic earnings per common share is calculated by dividing net income by the weighted average common shares outstanding. Diluted earnings per common share is calculated by dividing net income by the weighted average common shares outstanding after giving effect to all potentially dilutive common shares outstanding during the period. Potentially dilutive common shares include the dilutive effect of outstanding stock options, performance share units and restricted common shares granted under the Companys Amended and Restated Employee Long-Term Incentive Plan and its Amended and Restated Director Long-Term Incentive Plan. 5 QUEST DIAGNOSTICS INCORPORATED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (in thousands, unless otherwise indicated) (unaudited) The computation of basic and diluted earnings per common share was as follows (in thousands, except per share data): Three Months Ended Six Months Ended June 30, June 30, Income from continuing operations $ 141,979 $ 155,961 $ 249,494 $ 310,564 Loss from discontinued operations (647 ) (23,984 ) (2,269 ) (33,951 ) Net income available to common stockholders  basic and diluted $ 141,332 $ 131,977 $ 247,225 $ 276,613 Weighted average common shares outstanding  basic 192,651 198,013 193,015 198,204 Effect of dilutive securities: Stock options, restricted common shares and performance share units 1,825 2,573 1,855 2,606 Weighted average common shares outstanding  diluted 194,476 200,586 194,870 200,810 Earnings per common share  basic: Income from continuing operations $ 0.74 $ 0.79 $ 1.29 $ 1.57 Loss from discontinued operations - (0.12 ) (0.01 ) (0.17 ) Net income $ 0.74 $ 0.67 $ 1.28 $ 1.40 Earnings per common share  diluted: Income from continuing operations $ 0.73 $ 0.78 $ 1.28 $ 1.55 Loss from discontinued operations - (0.12 ) (0.01 ) (0.17 ) Net income $ 0.73 $ 0.66 $ 1.27 $ 1.38 Stock options, restricted common shares and performance share units of 4.2 million shares and 4.4 million shares for the three and six months ended June 30, 2007, respectively, were not included due to their antidilutive effect. Stock options, restricted common shares and performance share units of 4.0 million shares and 4.2 million shares for the three and six months ended June 30, 2006, respectively, were not included due to their antidilutive effect. Foreign Currency The Company predominately uses the U.S. dollar as its functional currency. Assets and liabilities denominated in non-U.S. dollars are translated into U.S. dollars at current exchange rates.
